Citation Nr: 0126160	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-09 212	)	DATE
	


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ear hearing 
loss.

3.  Entitlement to service connection for a left ear hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel 

INTRODUCTION

The veteran served on active duty from December 1943 to May 
1947.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  The veteran and his representative 
appeared before a hearing officer at a hearing at the RO in 
September 1999.  In August 2000, the Board remanded these 
issues to the RO for further development.

In its August 2000 decision, the Board also denied service 
connection for post traumatic stress disorder and tinea of 
the hands and feet on the basis that the veteran failed to 
submit well grounded claims.  Subsequently, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, et. seq.  
This law eliminates the concept of a well grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Furthermore, the new law also provides 
that a claim denied as not well grounded between July 14, 
1999, and November 9, 2000 can be readjudicated under the 
provisions of the new law.  Therefore, the veteran's claims 
for service connection for post traumatic stress disorder and 
tinea of the hands and feet are referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a left ear 
hearing loss is the subject of the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  Tinnitus is most likely attributable to service.

2.  Right ear hearing loss is attributable to service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 5100 et seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.385, (2001).

2.  A right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5100 et seq. (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 11131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

The pertinent law provides that if the veteran was engaged in 
combat with the enemy while in active service, the Secretary 
shall accept lay or other evidence as sufficient proof of 
service connection if the lay or other evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 2001).

I.  Tinnitus

The veteran contends that during service he worked in the 
engineer corps and was exposed to a substantial amount of 
loud noises to include artillery.  Service medical records do 
not show that the veteran complained or was treated for 
tinnitus during service; however a scarred drum of the left 
ear was noted at his April 1947 discharge examination.  The 
veteran's service record shows that he participated in the 
battles in the Rhineland and received a Bronze star, the WWII 
victory medal and the European-African-Middle Eastern ribbon.

At an April 1998 VA ear examination, the veteran reported his 
history of working in the engineer corps in service and being 
exposed to loud noises including artillery.  He complained of 
occasional tinnitus.  The examiner diagnosed tinnitus and 
opined that the tinnitus was secondary to the above noted 
noise exposure.  

At his September 1999 hearing, the veteran testified that he 
experienced ringing in his ears during service when exposed 
to artillery noises and that he has continued to experience 
intermittent ringing in his ears since service.

At an October 2000 VA examination, the veteran reported 
periodic ringing in his ears bilaterally.  The veteran 
reported that he had worked as a porter on a train and as a 
longshoreman for several years after service.  Following 
evaluation, the examiner stated that it was his impression 
that the veteran had intermittent tinnitus that was secondary 
to acoustic trauma experienced in service.  

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses, that is, that he had ringing in his ears in service.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The veteran's 
report that he had ringing in his ears during service is 
competent and determined to be credible.

In light of the all the evidence of record, the Board finds 
that the veteran has established that he has tinnitus, which 
originated in service.  Thus, the evidence supports a grant 
of service connection for tinnitus.

II.  Right ear hearing loss

The veteran contends that he developed bilateral hearing loss 
as the result of his noise exposure in service.   

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).  The provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service medical records do not show that the veteran 
complained or was treated for hearing loss during service.  
At his April 1947 discharge examination, whispered voice 
evaluation of his hearing in both ears was 15/15 and a 
scarred drum of the left ear was noted.  The veteran's 
service record shows that he participated in the Rhineland 
battle and received a Bronze star, the WWII victory medal and 
the European-African-Middle Eastern ribbon.  

Private medical records, dated in June 1995, from Dr. J. 
Young demonstrate that the veteran hearing loss with 96 
percent speech discrimination.  In a May 1996 private 
examination, the veteran's speech discrimination increased to 
100% in his right ear.  Dr. Young stated on the May 1996 
examination that the veteran had sensorineural hearing loss 
and may benefit from a hearing aid.

At an April 1998 VA audiological examination, the veteran 
reported a history of declining hearing on the right after 
service which has continued.  The veteran reported a history 
of exposure to loud noise including artillery noise while in 
service.  An audiogram revealed that the veteran exhibited 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
25
25
35

Speech discrimination scores in the right ear was 94 percent.  
The diagnosis was mild sensorineural hearing loss in the 
right ear.  

In an October 2000 VA audiogram, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
30

The Maryland CNC word list shows 96% in his right ear.  The 
diagnosis included mild sensorineural hearing loss on the 
right and the examiner opined that the veteran had 
longstanding hearing loss secondary to acoustic trauma which 
he experienced in service.

The Board has reviewed the probative evidence of record.  The 
service medical records show that his hearing in the right 
ear was within the normal range for whispered voice at the 
time of his discharge from service.  The circumstances of the 
veteran's service are such that the Board finds, as a matter 
of fact, that he was exposed to acoustic trauma in combat.  
Additionally, VA audiological evaluations in April 1998 and 
October 2000 revealed auditory thresholds that were 
consistent with hearing loss disability in the right ear as 
defined at 38 C.F.R. § 3.385.  Moreover, VA examiners have 
related the veteran's current right ear hearing loss to his 
service. 

Thus, the evidence establishes that the veteran has right 
hearing loss disability under VA standards which can 
reasonably be attributed to service.  Accordingly, the Board 
concludes service connection is warranted for right ear 
hearing loss.

III.  Veterans Claims Assistance Act of 2000

As previously noted, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  38 
U.S.C.A. §§ 5100, et. seq. (West 1991 & Supp. 2001).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  Given the favorable 
determinations no conceivable prejudice to the veteran could 
result from the Board's decisions concerning tinnitus and 
right ear hearing loss.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations regarding the payment of monetary 
benefits.  Service connection for hearing loss of the right 
ear is granted.  


REMAND

As noted above, there was a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the examiner, in the October 2000 VA audio examination, 
refers to a September 2000 VA audio examination, which had 
very different findings.  Although the October 2000 VA 
examination addressed the difference between the two 
examinations, the September 2000 VA examination was not of 
record for Board review.  VA's duty to assist the veteran 
includes obtaining recent medical records in order to 
determine the nature, etiology, and extent of the veteran's 
disability.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West Supp. 2001).
 
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the September 
22, 2000 VA audiological examination as 
well as any additional VA or private 
medical records pertaining to treatment 
of the veteran's hearing loss of the left 
ear and associate them with the claims 
folder.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations was fully 
complied with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


